Opinion by
Mr. Justice Pope,
This was an appeal from an order overruling an oral demurrer to a complaint which contained the same allegations as the complaint in Nance v. Georgia &c. Railway Company, ante 307, and the decision in this case simply referred to that as its decision here. Appellant further contended that his motion for non-suit should have been granted. It seems that after verdict for plaintiff, the presiding judge (Hudson) set aside the verdict and ordered a new trial. This court held, under the authority of Agnew v. Adams, 24 S. C., 86, that there could be no appeal from the refusal to grant a non-suit, as there was no final judgment. Judgment affirmed.